
	

114 HRES 538 IH: Supporting the goals and ideals of National Adoption Day and National Adoption Month by promoting awareness of adoption and the children in foster care awaiting families, celebrating children and families involved in adoption, recognizing current programs and efforts designed to promote adoption, and encouraging people in the United States to seek improved safety, permanency, and well-being for all children.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 538
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Sean Patrick Maloney of New York (for himself, Ms. Sinema, Mr. Takano, Mr. Pocan, Mr. Murphy of Florida, Mr. Cicilline, Ms. DeGette, Mr. Nadler, Mr. Honda, Ms. Brownley of California, Ms. Norton, Mr. Schiff, Mr. Grijalva, and Ms. Lee) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Supporting the goals and ideals of National Adoption Day and National Adoption Month by promoting
			 awareness of adoption and the children in foster care awaiting families,
			 celebrating children and families involved in adoption, recognizing
			 current programs and efforts designed to promote adoption, and encouraging
			 people in the United States to seek improved safety, permanency, and
			 well-being for all children.
	
	
 Whereas more than 400,000 children are currently in the foster care system in the United States, and more than 100,000 children in the foster care system are waiting for families to adopt them;
 Whereas more than 23,000 young people age out of the foster care system each year before finding a permanent family;
 Whereas every day loving and nurturing families are strengthened and expanded when committed and dedicated parents make an important difference in the life of a child through adoption;
 Whereas inclusive policies that promote adoption increase the opportunities for loving parents to adopt from within the foster care system;
 Whereas 2,000,000 lesbian, gay, bisexual, and transgender people are interested in adopting but discriminatory law, policies, and practices are restricting their ability to do so;
 Whereas in order to open more homes to foster children, child welfare agencies should work to eliminate sexual orientation, gender identity, and marital status discrimination and bias in adoption and foster care recruitment, selection, and placement procedures;
 Whereas professional organizations in the fields of medicine, psychology, law, and child welfare have taken official positions in support of the ability of qualified lesbian, gay, bisexual, and unmarried couples to foster and adopt a child, as supported by scientific research showing sexual orientation as a nondeterminative factor in parental success;
 Whereas discrimination against potential foster or adoptive parents based on sexual orientation, gender identity, or marital status is not in the best interests of children in the foster care system;
 Whereas 71 percent of those parents who have considered adoption consider adopting children from foster care above other forms of adoption;
 Whereas National Adoption Day is a collective national effort to find permanent, loving families for children in the foster care system;
 Whereas National Adoption Month serves as a way to focus public attention on the urgent need for adoptive families for children and youth waiting in foster care for a permanent family; and
 Whereas November 2015 is National Adoption Month and November 21, 2015, is National Adoption Day: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Adoption Day and National Adoption Month;
 (2)recognizes that every child in foster care deserves a permanent and loving family; (3)encourages the implementation of inclusive adoption policies that allow a growing number of diverse families to adopt; and
 (4)encourages the citizens of the United States to consider adoption of children in foster care who are waiting for a permanent, loving family.
			
